Citation Nr: 0614191	
Decision Date: 05/15/06    Archive Date: 05/25/06

DOCKET NO.  97-31 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
residuals of cervical strain, from September 23, 2002.

2.  Entitlement to a 10 percent disability evaluation under 
the provisions of 38 C.F.R. § 3.324.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from May 1977 until March 
1978.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from February 1995 and July 1995 rating decisions 
of the Department of Veterans Affairs (VA), Regional Office 
(RO) in Cleveland, Ohio.

The February 1995 rating action denied an increased rating 
for a cervical spine disability.  The subsequent July 1995 
rating decision denied a compensable evaluation pursuant to 
the provisions of 38 C.F.R. § 3.324.  

The Board notes that by rating action dated in August 2004, 
the RO granted service connection for tinnitus and assigned a 
10 percent evaluation effective October 19, 1998.  The RO, in 
the supplemental statement of the case issued in September 
2004, considered the veteran's claim for a 10 percent 
evaluation pursuant to 38 C.F.R. § 3.324 to be moot.  
However, the Board notes that the veteran's representative 
specifically disagreed with this finding, and, therefore, the 
issue remains to be adjudicated for the period prior to 
October 19, 1998.

By a decision dated in November 2004, the Board granted an 
increased 20 percent evaluation for the cervical spine 
disability, prior to September 23, 2002, and remanded the 
claim for an increased (compensable) rating from September 
23, 2002.  No appeal was taken from that determination, and 
it is final.  38 U.S.C.A. § 7104 (West 2002).  The Board's 
grant was effectuated by a December 2004 rating decision.  
Although a later rating decision, in December 2005, awarded a 
10 percent rating effective from September "22," 2002, the 
Board construes such as a typographical error.  As such, the 
cervical spine disability issue is as phrased on the title 
page of this decision.


FINDINGS OF FACT

1.  From September 23, 2002, through September 25, 2003, the 
veteran's cervical strain was manifested by complaints of 
neck pain, productive of no more than moderate limitation of 
cervical spine motion, including with consideration of 
additional functional impairment due to pain on use.

2.  From September 26, 2003, the veteran's cervical strain is 
manifested by complaints of neck pain, with cervical spine 
forward flexion in excess of 30 degrees and combined range of 
cervical spine motion in excess of 170 degrees, with 
additional functional impairment due to pain on use.  

3.  No service-connected disability was rated compensable 
during the period from November 1, 1985 through August 24, 
1993, and the then service-connected left ear hearing loss 
and cervical spine strain were not shown by competent 
clinical evidence of record to be of such character as to 
clearly interfere with normal employability.


CONCLUSIONS OF LAW

1.  From September 23, 2002, the criteria for entitlement to 
an evaluation of 20 percent for residuals of cervical strain 
have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.459, 4.71a, 
Diagnostic Code 5290 (as in effect prior to September 26, 
2003); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (as in effect 
from September 26, 2003).

2.  The criteria for entitlement to a 10 percent evaluation 
based upon multiple, noncompensable, service-connected 
disabilities have not been met. 38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.324 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, No. 05-7157 (Fed. Cir. April 5, 
2006).

Further regarding the notice element indicated above, on 
March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 & 02-1506 (U.S. Vet. App. March 3, 2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

Because the Court's decision is premised on the five elements 
of a service connection claim, it is the consensus opinion 
within the VA that the analysis employed can be analogously 
applied to any matter that involves any one of the five 
elements of a "service connection" claim, to include an 
increased rating claim.  

In the present case, VA satisfied its duty to notify by means 
of a December 2004 letter from the agency of original 
jurisdiction (AOJ) to the appellant.  The letter informed the 
appellant of what evidence was required to substantiate his 
increased rating claims and of his and VA's respective duties 
for obtaining evidence.  Although the letter did not provide 
notice that a disability rating and effective date would be 
assigned in the event of award of any benefit sought on 
appeal, such deficiency represented harmless error.  The 
December 2005 supplemental statement of the case (SSOC), 
under the heading "Pertinent Laws; Regulations; Ratings 
Schedule Provisions," set forth the relevant diagnostic codes 
(DC) for the disability at issue (38 C.F.R. § 4.71a, DCs 5237 
and 5290), and included a description of the rating formula 
for all possible schedular ratings under those diagnostic 
codes.  It is further observed that the schedular criteria 
provided detailed the law prior to and as of revisions to the 
rating schedule effective September 26, 2003.  Therefore, the 
Board finds that the appellant has been informed of what was 
necessary to achieve a higher rating for his service-
connected disability at issue.  Similarly, the December 2005 
SSOC also contained the criteria for achieving a grant of 
entitlement to a 10 percent evaluation for multiple 
noncompensable disabilities pursuant to 38 C.F.R. § 3.324.  
Moreover, the December 2004 letter included the laws 
pertinent to effective dates, covering that element of a 
service connection claim.

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ letter noted above informed 
him that additional information or evidence was needed to 
support his claims, and asked him to send the information or 
evidence to the AOJ.  In addition, the December 2005 
Supplemental Statement of the Case contained the complete 
text of 38 C.F.R. § 3.159(b)(1), which includes such notice.  
Under these circumstances, the Board is satisfied that the 
appellant has been adequately informed of the need to submit 
relevant evidence in his possession. 

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decisions that are the basis of this 
appeal were already decided and appealed prior to VCAA 
enactment.  The Court acknowledged in Pelegrini that where, 
as here, the § 5103(a) notice was not mandated at the time of 
the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to content complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the case was readjudicated thereafter, 
and the appellant has not been prejudiced thereby.  The 
content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only 
has the appellant been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's reports of VA and private post service 
treatment and examination.  Additionally, the veteran's 
statements in support of his appeal, to include testimony 
provided at an October 1998 hearing before the undersigned, 
are affiliated with the claims folder.  The Board has 
carefully reviewed such  statements and concludes that he has 
not identified further evidence not already of record.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claims.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate each claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Discussion

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to each claim.  

I.  Increased rating- cervical spine, from September 23, 
2002.

At the outset, the Board notes that the evidence of record 
reflects post-service occupational injuries involving the 
cervical spine.  Specifically, the veteran was involved in 
vehicular accidents while working as a bus driver.  Given 
this background, a VA examiner in March 2000 was requested to 
discuss the extent to which the veteran's cervical spine 
symptomatology is attributable to such post-service 
industrial accidents, as opposed to the in-service trauma.  
However, the VA examiner responded that it was impossible to 
differentiate the source of the veteran's cervical 
symptomatology.  Therefore, the Board shall consider all 
cervical complaints and findings as relating to the service-
connected disability at issue.  See Mittleider v. West, 11 
Vet. App. 181 (1998).

It is observed that the schedular criteria for evaluating 
disabilities of the spine have undergone revision twice 
during the pendency of this appeal.  The first amendment, 
affecting Diagnostic code 5293, was effective September 23, 
2002.  The next amendment affected general diseases of the 
spine and became effective September 26, 2003.  As the 
veteran's service-connected cervical strain does not involve 
intervertebral disc syndrome, Diagnostic Code 5293 is not for 
consideration.  Therefore, only the schedular changes 
effective September 26, 2003, are for consideration here.

For the rating period in question, from September 23, 2002, 
the veteran is currently assigned a 10 percent evaluation.  
For the period from September 23, 2002 through September 25, 
2003, the disability is evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5290, concerning limitation of cervical spine 
motion.  Pursuant to Diagnostic Code 5290, a 10 percent 
evaluation is assigned for slight limitation of cervical 
spine motion.  A 20 percent rating is warranted for moderate 
limitation of cervical spine motion.  To achieve a 30 percent 
evaluation, the evidence must demonstrate severe limitation 
of cervical spine motion.  

It is noted that the claims file contains no medical evidence 
referable to the cervical spine between September 2002 and 
September 2003.  In this regard, the Board notes that VA 
regulations require that each disability be viewed in 
relation to its history.  38 C.F.R. § 4.1 (2005).  As such, 
consideration of evidence prior to September 23, 2002, will 
be utilized to evaluate the disability prior to September 26, 
2003.  Following a review of the competent evidence, the 
Board finds that the veteran's disability picture prior to 
September 26, 2003 is consistent with a 20 percent 
evaluation, for moderate limitation of cervical spine motion, 
and that a higher rating is not warranted.  

Treatment reports dated in 1993 from R. S. P., D.O., indicate 
no more than a 20 degree reduction in cervical extension, a 
10 degree reduction in right lateral bending, and a 10-15 
degree reduction in right rotation.  Forward flexion of the 
cervical spine, as well as left sidebending and rotation were 
normal.  Moreover, VA examinations dated in July 1994 and 
October 1997 revealed cervical flexion to no less than 30 
degrees, backward extension to no less than 20 degrees, 
lateral flexion to no less than 35 degrees and rotation to no 
less than 45 degrees.  An examination conducted in August 
1998 in conjunction with a worker's compensation claim 
revealed normal forward flexion, extension, lateral flexion 
and rotation of the cervical spine.  Finally, VA examination 
in March 2000 revealed forward flexion and backward extension 
of the cervical spine to 30 degrees.  Lateral flexion to the 
left and right was also to 30 degrees.  

The above findings are not indicative of severe limitation of 
cervical spine motion, as is required in order to achieve the 
next-higher 30 percent evaluation under Diagnostic Code 5290.  
Moreover, in arriving at this conclusion, the Board has 
appropriately considered additional functional impairment due 
to factors such as pain, weakness, incoordination and 
fatigability.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. 
Brown, 8 Vet. App. 202, 206-07 (1995).  In this regard, the 
Board acknowledges the veteran's consistent complaints of 
neck pain.  Indeed, the 1993 treatment records written by Dr. 
R. S. P. do reflect complaints of cervical pain and 
stiffness.  Furthermore, upon VA examination in July 1994, 
the veteran reported stiffness around his neck in the 
morning, along with limited motion and a popping sound in the 
region of his neck.  Furthermore, at his October 1997 VA 
examination, the veteran complained of constant pain in the 
posterior right lower neck.  Additional cervical complaints 
were noted at the veteran's October 1998 hearing before the 
undersigned.  Specifically, he described stiffness and aching 
in his neck early in the morning.  (Transcript "T," at 12.)  
He took aspirin to control his neck pain and had also been 
prescribed muscle relaxers.  (T. at 13.)  Finally, upon VA 
examination in March 2000, the veteran again complained of 
persistent neck pain, which sometimes caused headaches and 
shoulder pain.  He stated that he experienced flare-ups of 
his neck pain about six times a year, which interfered with 
normal functioning and caused the veteran to miss work.  

In addition to the subjective complaints noted above, the 
record contains objective demonstration of cervical spine 
pain.  For example, a November 1993 treatment record written 
by Dr. R. S. P. indicates pain on cervical extension.  There 
was also minimal tightness on the left side.  Additionally, 
VA examination in July 1994 reveals tenderness at C6 and C7, 
along with paravertebral spasm of the cervical spine.  That 
examination report further indicated pain with cervical 
extension.  Subsequent VA examination in March 2000 revealed 
findings of tenderness and soreness about the neck, with 
muscle tension and muscle spasms around the cervical spine.  
There was pain with flexion, extension and lateral flexion.  
It was further noted that, during flare-ups, the veteran 
experienced more incoordination and weakness of movement.  

Despite the complaints and findings detailed above, an 
evaluation greater than 20 percent is not warranted on the 
basis of additional functional impairment due to factors such 
as pain or weakness.  Indeed, the extent of additional 
functional impairment is not found to be analogous to the 
next-higher 30 percent rating under Diagnostic Code 5290.  In 
so determining, the Board notes that the July 1994 VA 
examination showed no pain with respect to forward flexion, 
lateral flexion or rotation of the cervical spine.  The July 
1997 VA examination showed no objective evidence of cervical 
pain.  Furthermore, an August 1998 examination conducted in 
conjunction with a workers' compensation claim indicated that 
the veteran had no real problem with neck pain.  Rather, the 
veteran described such pain as occasional and fleeting.  At 
that time, there was no tenderness of the cervical spine and 
no paravertebral tenderness of muscle spasm.  Finally, the 
March 2000 VA examination revealed that the veteran had 
normal station and gait and was able to ambulate without any 
assistive devices.  He had full strength in the upper 
extremities.  

In summation, the range of motion findings detailed 
previously are consistent with moderate limitation of 
cervical spine motion, and no more, as appropriately 
reflected in the 20 percent rating assigned herein from 
September 23, 2002 through September 26, 2003.  

The Board has also considered whether any alternate 
Diagnostic Codes may serve as a basis for an increased rating 
during the period in question.  However, no other Diagnostic 
Code in effect prior to September 26, 2003, is relevant to 
the claim at issue.  As previously discussed, the veteran's 
service-connected cervical strain does not contemplate any 
symptoms of intervertebral disc syndrome and as such 
Diagnostic Code 5293 is not applicable.  Furthermore, as 
there is no evidence of vertebral fracture, Diagnostic Code 
5285 is not for application.  Likewise, as the evidence fails 
to establish ankylosis, or demonstrate disability comparable 
therewith, Diagnostic Codes 5286 and 5287 do not apply.   
There are no other relevant Code sections for consideration. 

In conclusion, the evidence of record reveals that, for the 
rating period from September 23, 2002 through September 25, 
2003, the symptomatology associated with the veteran's 
service-connected cervical strain is consistent with the 20 
percent evaluation currently assigned herein for that period.  
There is no basis for a rating in excess of that amount.  The 
doctrine of resolving doubt in the veteran's favor has been 
considered as appropriate.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Finally, the evidence does not reflect that, for the period 
from September 23, 2002 through September 25, 2003, the 
disability at issue caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence, 
assignment of an extra-schedular evaluation under 38 C.F.R. 
§ 3.321 (2005) is not warranted.

Thus, the only question remaining is whether a rating in 
excess of 10 percent is warranted from September 26, 2003, 
based on the revised schedular criteria.

In order to achieve the next-higher 20 percent evaluation 
under the general rating formula for diseases and injuries of 
the spine, effective September 26, 2003, the evidence must 
show forward flexion of the cervical spine greater than 15 
degrees, but not greater than 30 degrees, or the combined 
range of motion of the cervical spine is not greater than 170 
degrees, or there is muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis or abnormal kyphosis.  A 30 
percent evaluation is for assignment where forward flexion of 
the cervical spine is 15 degrees or less, or there is 
favorable ankylosis of the entire cervical spine.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5237 for lumbosacral or cervical 
strain.   

Upon VA examination in June 2005, the veteran had cervical 
flexion and extension to 35 degrees.  He could also lateral 
bend to 35 degrees in each direction.  He had rotation, left 
and right, to 55 degrees.  

The range of motion findings detailed above do not meet the 
criteria for a 20 percent evaluation under the general rating 
formula for diseases and injuries of the spine.  However, the 
Board must also consider additional functional impairment per 
38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  In this regard, the VA examination in 
June 2005 reveals cervical muscle tenderness around the 
trapezius distribution.  Moreover, there was pain and 
stiffness throughout range of motion.  The VA examiner noted 
that repetitive use caused an increase in aching, pain, 
soreness, tenderness and fatigability, though no change was 
objectively noted upon examination.  

Based on the June 2005 VA examination findings, the Board 
determines that the veteran experiences some additional 
functional impairment of his cervical spine due to pain.  It 
is further determined that, as a result of such impairment, 
the veteran's disability picture is more nearly approximated 
by the next-higher 20 percent evaluation under the general 
rating formula for diseases and injuries of the spine.  The 
Board notes that in reaching this conclusion, the evidence is 
at least in equipoise, and doubt is resolved in the veteran's 
favor.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

While a 20 percent evaluation is appropriate, the next-higher 
30 percent rating is not justified.  Indeed, to achieve a 30 
percent rating, the evidence must demonstrate 
forward flexion of the cervical spine 15 degrees or less, or 
favorable ankylosis of the entire cervical spine.  Based on 
the objective evidence as already reported, these criteria 
have not been satisfied, even when considering additional 
functional limitation due to factors such as pain and 
weakness.  

In conclusion, from September 26, 2003, a 20 percent 
evaluation for the veteran's service-connected cervical 
strain is warranted.  Again, the benefit of the doubt 
doctrine has been applied where appropriate.  See 38 U.S.C.A. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Finally, the evidence does not reflect that, for the period 
from September 26, 2003, the disability at issue caused 
marked interference with employment (i.e., beyond that 
already contemplated in the assigned evaluation), or 
necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2005) is not 
warranted.

II.  Entitlement to a 10 percent disability evaluation under 
the provisions of 38 C.F.R. § 3.324.

The record reflects that no service-connected disability was 
rated compensable only during the period from November 1, 
1985 through August 24, 1993.  As such, this is the period 
for consideration.  During this period, the then service-
connected noncompensable disabilities were left ear hearing 
loss and residuals of cervical strain.  The veteran contends 
that he is entitled to a 10 percent evaluation for such 
multiple noncompensable disabilities pursuant to 38 C.F.R. 
§ 3.324.  

As provided under 38 C.F.R. § 3.324, whenever a veteran is 
suffering from two or more separate permanent service-
connected disabilities of such character as to clearly 
interfere with normal employability, even though none of the 
disabilities may be of compensable degree under the Schedule 
for Rating Disabilities, the rating agency is authorized to 
apply a 10 percent rating, but not in combination with any 
other rating.  38 C.F.R. § 3.324 (2005).

The evidence of record establishes that the veteran was 
employed as a bus driver during the period in question.  
However, the evidence does not demonstrate that his service-
connected disabilities interfered with his normal 
employability, as will be explained below.

A September 1987 pre-employment physical examination 
indicated weakness and limited motion, as well as limitations 
on lifting objects.  However, such findings were attributed 
to a low back problem and not to the veteran's service-
connected cervical spine.  Even more significantly, such 
findings, when viewed in the context of the whole record, do 
not indicate interference with normal employability.  Indeed, 
the veteran ultimately passed his pre-employment test.

The evidence reflects that the veteran was injured on the job 
in April 1992 when his bus was involved in a vehicular 
accident.  He missed work for 3 months due to the accident.  
However, upon return to work, his employability does not 
appear to have been significantly impaired by his service-
connected disabilities.  Indeed, in June 1993 the veteran 
received an examination to evaluate his occupational 
injuries.  The results of that examination showed that the 
veteran was 3 percent disabled due to his cervical spine.  
There was no indication that such disability limited his 
ability to perform his job.  

Based on the above, the competent clinical evidence of record 
simply does not demonstrate that the veteran's service-
connected cervical strain or hearing loss, both evaluated as 
noncompensable from November 1, 1985 through August 24, 1993, 
interfered with normal employability.  As such, the 
requirements for a 10 percent evaluation under the provisions 
of 38 C.F.R. § 3.324 have not been satisfied.  Accordingly, 
the claim must fail.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).


ORDER

From September 23, 2002, a rating of 20 percent for residuals 
of cervical strain is granted, subject to governing criteria 
applicable to the payment of monetary benefits.

Entitlement to a 10 percent disability evaluation under the 
provisions of 38 C.F.R. § 3.324 is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


